DETAILED ACTION
This is responsive to the RCE filed 04 May 2022.
Claims 1-14 and 16-19 are currently pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04 May 2022 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. § 103 rejection, Applicant argues:
With regard to the newly provided independent claims containing the feature that a CELP coding scheme is modified for handling unvoiced frames such that the bits saved by switching of the adapted excitation are reported to the deterministic codebook to code more pulses for a same bit-rate are still not derivable from the prior art documents, in particular, not from a combination of Sung (US 2005/0010402) and Morii (US 2006/0206317). 
The variation of pulses for a same bit-rate is not derivable from any of the prior art documents. 
The Examiner respectfully disagrees. The features noted above in the arguments are provided in the alternative and are not given patentable weight in the application of prior art (please see the rejections below).  

Claim Objections
Claims 1-14 and 16-19 are objected to because of the following informalities: in line 21, the limitation “the bits saved by switching of the adaptive excitation” lacks proper antecedent basis in the claim.  The limitation will be interpreted as ‘[[the]] bits saved by switching of the adaptive excitation’. Claims 12 and 16-19 suffer from the same deficiency. The remaining claims are objected to for depending upon an objected claim without providing a remedy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 13, and 16-19 rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US PGPub 2005/0010402) in view of Morii et al. (US PGPub 2006/0206317).
Claim 1:
Sung discloses an encoder for encoding an audio signal, the encoder comprising: 
an analyzer configured for deriving prediction coefficients (“obtain the linear prediction coefficient”, [0023]) and a residual signal from an unvoiced frame of the audio signal (“a difference between the generated adaptive codebook contribution signal and the speech signal output from the perceptual weighing filter 103”, [0027], see also [0026] for disclosure of voiced and unvoiced sounds); 
a gain parameter calculator configured for calculating a first gain parameter information for defining a first excitation signal related to a deterministic codebook (“the first fixed codebook gain value is calculated using the first fixed codebook index”, [0028]) and for calculating a second gain parameter information for defining a second excitation signal related to a noise-like signal for the unvoiced frame (“The second fixed codebook gain value is calculated using the second fixed codebook index”, [0029], see also “the second fixed codebook may be composed of an algebraic codebook and a random codebook depending on fricative sound and affricate or voiced and unvoiced sound”, [0030]. Note that the random (noise-like) codebook is used for unvoiced sound); and 
a bitstream former configured for forming an output signal based on an information related to a voiced signal frame, the first gain parameter information and the second gain parameter information (“The parameter multiplexer 110 quantizes and multiplexes the linear prediction coefficient, the speech characteristic information, the adaptive codebook pitch delay value, the adaptive codebook pitch gain value, the first fixed codebook index, the first fixed codebook gain value, the first fixed codebook index, the first fixed codebook gain value, the second fixed codebook index, and the second fixed codebook gain value”, [0030], see also [0026] for disclosure of voiced and unvoiced sounds). 
Sung does not explicitly disclose wherein the encoder comprises a signal generator for generating an adaptive excitation signal for the voiced signal frame wherein the adaptive excitation is switched off for the unvoiced frame, and/or wherein the encoder provides for an unvoiced coding based on a CELP coding scheme that is modified for handling unvoiced frames; such that bits saved by switching off the adaptive excitation are reported to the deterministic codebook to code more pulses for a same bit-rate.
In a encoder for similarly coding voiced and unvoiced frames, Morii discloses wherein the encoder comprises a signal generator for generating an adaptive excitation signal for a voiced signal frame wherein the adaptive excitation is switched off for an unvoiced frame (“Excitation switching instructing section 93 fetches excitation vectors from subcodebooks 91a and 92a or subcodebooks 91b and 92b in codebooks 91 or 92 according to the switching information (switching signal) and the code of excitation (sample number).”, [0106], see also “Subcodebooks 91a and 92a are mainly used in the case where a speech is a voiced sound (pulse positions are relatively near), and formed by storing a plurality of sub-excitation vectors composed of a single pulse. Subcodebook 91b and 92b are mainly used in the case where a speech is an unvoiced sound”, [0098]), and/or wherein the encoder provides for an unvoiced coding based on a CELP coding scheme that is modified for handling unvoiced frames; such that bits saved by switching off the adaptive excitation are reported to the deterministic codebook to code more pulses for a same bit-rate (claimed in the alternative and not mapped to prior art).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of generating an adaptive excitation signal for Sung’s voiced signal frame wherein the adaptive excitation is switched off for the unvoiced frame in order to enable “synthesized speech with more excellent sound qualities to be achieved” (Morii, [0090]).
Claim 2:
Sung in view of Morii discloses the encoder according to claim 1, wherein the gain parameter calculator is configured for calculating a first gain parameter (Sung, [0028]) and a second gain parameter (Sung, [0029]) and wherein the bitstream former is configured for forming the output signal based on the first gain parameter and the second gain parameter; or wherein the gain parameter calculator comprises a quantizer configured for quantizing the first gain parameter for acquiring a first quantized gain parameter and for quantizing the second gain parameter for acquiring a second quantized gain parameter and wherein the bitstream former is configured for forming the output signal based on the first quantized gain parameter and the second quantized gain parameter (Sung, [0031]). 
Claim 12:
Sung discloses a decoder for decoding a received audio signal comprising an information related to prediction coefficients, the decoder comprising: 
a first signal generator configured for generating a first excitation signal from a deterministic codebook for a portion of a synthesized signal (“The first fixed code vector generator 204 obtains a first fixed code vector corresponding to the first fixed codebook index and the first fixed codebook gain value”, [0035]); 
a second signal generator configured for generating a second excitation signal from a noise-like signal for the portion of the synthesized signal (“the second fixed code vector generator 205 retrieves the second fixed codebook and generates a second fixed code vector corresponding to the second fixed codebook index and the second fixed codebook gain value”, [0036]); 
a combiner configured for combining the first excitation signal and the second excitation signal for generating a combined excitation signal for the portion of the synthesized signal (“The adder 206 adds the adaptive code vector and the first and second fixed code vectors”, [0037]); and 
a synthesizer configured for synthesizing the portion of the synthesized signal from the combined excitation signal and the prediction coefficients (“The excitation signal generated by the adder 206 is filter processed by the linear prediction synthesis filter 207 and the post-processing filter 208 and is output as a synthesis signal”, [0037]). 
Sung does not explicitly disclose wherein the encoder comprises a signal generator for generating an adaptive excitation signal for the voiced signal frame wherein the adaptive excitation is switched off for the unvoiced frame, and/or wherein, when compared to a CELP coding scheme, the deterministic codebook is configured to code more pulses with a same bit rate for an unvoiced frame when compared to a voiced frame.
In a encoder for similarly coding voiced and unvoiced frames, Morii discloses wherein the encoder comprises a signal generator for generating an adaptive excitation signal for a voiced signal frame wherein the adaptive excitation is switched off for an unvoiced frame (“Excitation switching instructing section 93 fetches excitation vectors from subcodebooks 91a and 92a or subcodebooks 91b and 92b in codebooks 91 or 92 according to the switching information (switching signal) and the code of excitation (sample number).”, [0106], see also “Subcodebooks 91a and 92a are mainly used in the case where a speech is a voiced sound (pulse positions are relatively near), and formed by storing a plurality of sub-excitation vectors composed of a single pulse. Subcodebook 91b and 92b are mainly used in the case where a speech is an unvoiced sound”, [0098]), and/or wherein, when compared to a CELP coding scheme, the deterministic codebook is configured to code more pulses with a same bit rate for an unvoiced frame when compared to a voiced frame (claimed in the alternative and not mapped to prior art).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of generating an adaptive excitation signal for Sung’s voiced signal frame wherein the adaptive excitation is switched off for the unvoiced frame in order to enable “synthesized speech with more excellent sound qualities to be achieved” (Morii, [0090]).
Claim 13:
Sung in view of Morii discloses the decoder according to claim 12, wherein the received audio signal comprises an information related to a first gain parameter and to a second gain parameter, wherein the decoder further comprises: a first amplifier configured for amplifying the first excitation signal or a signal derived thereof by applying the first gain parameter to acquire a first amplified excitation signal (Sung, [0036]); a second amplifier configured for amplifying the second excitation signal or a signal derived by applying the second gain parameter to acquire a second amplified excitation signal (Sung, [0037]). 
Claim 16:
 Sung discloses a method for encoding an audio signal, the method comprising: 
deriving prediction coefficients (“obtain the linear prediction coefficient”, [0023])  and a residual signal from an unvoiced frame of the audio signal (“a difference between the generated adaptive codebook contribution signal and the speech signal output from the perceptual weighing filter 103”, [0027], see also [0026] for disclosure of voiced and unvoiced sounds); 
calculating a first gain parameter information for defining a first excitation signal related to a deterministic codebook (“the first fixed codebook gain value is calculated using the first fixed codebook index”, [0028]) and for calculating a second gain parameter information for defining a second excitation signal related to a noise-like signal for the unvoiced frame (“The second fixed codebook gain value is calculated using the second fixed codebook index”, [0029], see also “the second fixed codebook may be composed of an algebraic codebook and a random codebook depending on fricative sound and affricate or voiced and unvoiced sound”, [0030]. Note that the random (noise-like) codebook is used for unvoiced sound); and 
forming an output signal based on an information related to a voiced signal frame, the first gain parameter information and the second gain parameter information (“The parameter multiplexer 110 quantizes and multiplexes the linear prediction coefficient, the speech characteristic information, the adaptive codebook pitch delay value, the adaptive codebook pitch gain value, the first fixed codebook index, the first fixed codebook gain value, the first fixed codebook index, the first fixed codebook gain value, the second fixed codebook index, and the second fixed codebook gain value”, [0030], see also [0026] for disclosure of voiced and unvoiced sounds). 
Sung does not explicitly disclose wherein the encoder comprises a signal generator for generating an adaptive excitation signal for the voiced signal frame wherein the adaptive excitation is switched off for the unvoiced frame, and/or wherein, when compared to a CELP coding scheme, the deterministic codebook is configured to code more pulses with a same bit rate for an unvoiced frame when compared to a voiced frame.
In a encoder for similarly coding voiced and unvoiced frames, Morii discloses wherein the encoder comprises a signal generator for generating an adaptive excitation signal for a voiced signal frame wherein the adaptive excitation is switched off for an unvoiced frame (“Excitation switching instructing section 93 fetches excitation vectors from subcodebooks 91a and 92a or subcodebooks 91b and 92b in codebooks 91 or 92 according to the switching information (switching signal) and the code of excitation (sample number).”, [0106], see also “Subcodebooks 91a and 92a are mainly used in the case where a speech is a voiced sound (pulse positions are relatively near), and formed by storing a plurality of sub-excitation vectors composed of a single pulse. Subcodebook 91b and 92b are mainly used in the case where a speech is an unvoiced sound”, [0098]), and/or wherein, when compared to a CELP coding scheme, the deterministic codebook is configured to code more pulses with a same bit rate for an unvoiced frame when compared to a voiced frame (claimed in the alternative and not mapped to prior art).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of generating an adaptive excitation signal for Sung’s voiced signal frame wherein the adaptive excitation is switched off for the unvoiced frame in order to enable “synthesized speech with more excellent sound qualities to be achieved” (Morii, [0090]).
Claim 17:
Sung discloses a method for decoding a received audio signal comprising an information related to prediction coefficients, the decoder comprising: 
generating a first excitation signal from a deterministic codebook for a portion of a synthesized signal (“The first fixed code vector generator 204 obtains a first fixed code vector corresponding to the first fixed codebook index and the first fixed codebook gain value”, [0035]); 
generating a second excitation signal from a noise-like signal for the portion of the synthesized signal (“the second fixed code vector generator 205 retrieves the second fixed codebook and generates a second fixed code vector corresponding to the second fixed codebook index and the second fixed codebook gain value”, [0036]); 
combining the first excitation signal and the second excitation signal for generating a combined excitation signal for the portion of the synthesized signal (“The adder 206 adds the adaptive code vector and the first and second fixed code vectors”, [0037]); and 
synthesizing the portion of the synthesized signal from the combined excitation signal and the prediction coefficients (“The excitation signal generated by the adder 206 is filter processed by the linear prediction synthesis filter 207 and the post-processing filter 208 and is output as a synthesis signal”, [0037]). 
Sung does not explicitly disclose wherein the encoder comprises a signal generator for generating an adaptive excitation signal for the voiced signal frame wherein the adaptive excitation is switched off for the unvoiced frame, and/or wherein, when compared to a CELP coding scheme, the deterministic codebook is configured to code more pulses with a same bit rate for an unvoiced frame when compared to a voiced frame.
In a encoder for similarly coding voiced and unvoiced frames, Morii discloses wherein the encoder comprises a signal generator for generating an adaptive excitation signal for a voiced signal frame wherein the adaptive excitation is switched off for an unvoiced frame (“Excitation switching instructing section 93 fetches excitation vectors from subcodebooks 91a and 92a or subcodebooks 91b and 92b in codebooks 91 or 92 according to the switching information (switching signal) and the code of excitation (sample number).”, [0106], see also “Subcodebooks 91a and 92a are mainly used in the case where a speech is a voiced sound (pulse positions are relatively near), and formed by storing a plurality of sub-excitation vectors composed of a single pulse. Subcodebook 91b and 92b are mainly used in the case where a speech is an unvoiced sound”, [0098]), and/or wherein, when compared to a CELP coding scheme, the deterministic codebook is configured to code more pulses with a same bit rate for an unvoiced frame when compared to a voiced frame (claimed in the alternative and not mapped to prior art).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of generating an adaptive excitation signal for Sung’s voiced signal frame wherein the adaptive excitation is switched off for the unvoiced frame in order to enable “synthesized speech with more excellent sound qualities to be achieved” (Morii, [0090]).
Claim 18:
Sung discloses a non-transitory digital storage medium having stored thereon a computer program for executing a method for encoding an audio signal ([0043]), the method comprising the steps of claim 16 as shown above. 
Claim 19:
Sung discloses a non-transitory digital storage medium having stored thereon a computer program for executing a method for decoding a received audio signal comprising an information related to prediction coefficients, the method comprising the steps of claim 17 as shown above. 

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US PGPub 2005/0010402) in view of Morii et al. (US PGPub 2006/0206317) and Grabb et al. (USPN 6,067,511).
Claim 3:
Sung in view of Morii discloses the encoder according to claim 1, but does not explicitly disclose a formant information calculator configured for calculating a speech related spectral shaping information from the prediction coefficients and wherein the gain parameter calculator is configured to calculate the first gain parameter information and the second gain parameter information based on the speech related spectral shaping information. 
In a similar speech encoder, Grabb discloses a formant information calculator configured for calculating a speech related spectral shaping information from the prediction coefficients (“The main function of LPC analyzer 31 and LPC to LSF converter 32 is to determine the gross spectral shape of speech input signal 1 and to represent that spectral shape as quantized digital bits comprising LSF index signal 2”, col. 8, lines 9-23) and wherein a gain parameter calculator is configured to calculate gain parameter information based on the speech related spectral shaping information (“Gain compensator 42 also receives the quantized LSF values generated by LSF quantizer 34”, col. 11, lines 58-67). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have combined the references to yield the predictable result of calculating Sung’s gains using Grabb’s well-known standard.
Claim 7:
Sung in view of Morii discloses the encoder according to claim 1, further comprising a decider configured for determining if the residual signal was determined from an unvoiced signal audio frame ([0029], see also [0026]). 
However, Sung does not explicitly disclose a formant information calculator configured for calculating at least a first a speech related spectral shaping information from the prediction coefficients.
In a similar speech encoder, Grabb discloses a formant information calculator configured for calculating at least a first speech related spectral shaping information from the prediction coefficients (“The main function of LPC analyzer 31 and LPC to LSF converter 32 is to determine the gross spectral shape of speech input signal 1 and to represent that spectral shape as quantized digital bits comprising LSF index signal 2”, col. 8, lines 9-23). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have combined the references to yield the predictable result of calculating spectral shaping information from Sung’s prediction coefficients using Grabb’s well-known standard.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US PGPub 2005/0010402) in view of Morii et al. (US PGPub 2006/0206317) and Maeda (USPN 6,003,001).
Claim 4:
Sung in view of Morii discloses the encoder according to claim 1, wherein the gain parameter calculator comprises: a first amplifier configured for amplifying a first excitation signal by applying the first gain parameter gc to acquire a first amplified excitation signal ([0039]); and a second amplifier configured for amplifying the second excitation signal by applying the second gain parameter to acquire a second amplified excitation signal ([0042]) ; wherein the bitstream former is configured for forming the output signal based on an information related to the first gain parameter and the second gain parameter ([0030]). 
However, Sung does not explicitly disclose a combiner configured for combining the first amplified excitation signal and the second amplified excitation signal to acquire a combined excitation signal; a controller configured for filtering the combined excitation signal with a synthesis filter to acquire a synthesized signal, for comparing the synthesized signal and the audio signal frame to acquire a comparison result, to adapt the first gain parameter or the second gain parameter based on the comparison result. 
In a similar speech encoding system, Maeda discloses combining a first amplified excitation signal and a second amplified excitation signal to acquire a combined excitation signal; a controller configured for filtering the combined excitation signal with a synthesis filter to acquire a synthesized signal, for comparing the synthesized signal and an audio signal frame to acquire a comparison result, to adapt the first gain parameter or the second gain parameter based on the comparison result (“An output of the changeover selecting switch 26 is multiplied by a coefficient multiplier 29 with a coefficient go before being fed to an adder 30 … An addition output of the adder 37 is sent to a coefficient multiplier 38 where it is multiplied by a coefficient g1 before being supplied to the adder 30. An output of the adder 30 is sent to the linear prediction synthesis filter 15. The perceptually weighted waveform distortion minimizing circuit 17 controls … the coefficients g0, g1 of the coefficient multipliers 29, 38”, col. 3, lines 42-65). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of combining Sung’s amplified excitation signals as disclosed in Maeda “for minimizing the error between the synthesis output of the linear prediction synthesis filter 15 and the speech from the low sound volume suppressing circuit 13” (see Maeda col. 3, lines 57-65).

Claims 5 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US PGPub 2005/0010402) in view of Morii et al. (US PGPub 2006/0206317) and Admitted Prior Art.
Claim 5:
Sung in view of Morii discloses the encoder according to claim 1, but does not explicitly disclose wherein the gain parameter controller further comprises at least one shaper configured for spectrally shaping the first excitation signal or a signal derived thereof or the second excitation signal or a signal derived thereof based on a spectral shaping information. 
Admitted Prior Art discloses at least one shaper configured for spectrally shaping a first excitation signal or a signal derived thereof or a second excitation signal or a signal derived thereof based on a spectral shaping information (Applicant’s specification, page 2, line 23 to page 3, line 5). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of spectrally shaping Sung’s excitation signals in order to mitigate coding artifacts at low bitrates (see Applicant’s specification, page 2, line 23 to page 3, line 5).
Claim 14:
Sung in view of Morii discloses the decoder according to claim 12, but does not explicitly disclose a formant information calculator configured for calculating a first spectral shaping information and a second spectral shaping information from the prediction coefficients; a first shaper for spectrally shaping a spectrum of the first excitation signal or a signal derived thereof using the first spectral shaping information; and a second shaper for spectrally shaping a spectrum of the second excitation signal or a signal derived thereof using the second shaping information.
Admitted Prior art discloses a formant information calculator configured for calculating a first spectral shaping information and a second spectral shaping information from the prediction coefficients; a first shaper for spectrally shaping a spectrum of the first excitation signal or a signal derived thereof using the first spectral shaping information; and a second shaper for spectrally shaping a spectrum of the second excitation signal or a signal derived thereof using the second shaping information (see Applicant’s specification, page 2, line 23 to page 3, line 5).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of spectrally shaping Sung’s excitation signals in order to mitigate coding artifacts at low bitrates (see Applicant’s specification, page 2, line 23 to page 3, line 5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US PGPub 2005/0010402) in view of Morii et al. (US PGPub 2006/0206317) and Wang (USPN 5,528,727).
Claim 6:
Sung in view of Morii discloses the encoder according to claim 1, wherein the encoder is configured for encoding the audio signal framewise in a sequence of frames ([0026]).
However, Sung does not explicitly disclose wherein the gain parameter calculator is configured for determining the first gain parameter and the second gain parameter for each of a plurality of subframes of a processed frame and wherein the gain parameter controller is configured for determining an average energy value associated to the processed frame. 
In a similar speech encoding system, Wang discloses determining gain parameters for each of a plurality of subframes of a processed frame and determining an average energy value associated to the processed frame (col. 6, lines 18-37). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of determining Sung’s frame gain parameters based on subframes of frames in order to process manageable amount of data at a time.

Allowable Subject Matter
Claims 8-11 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose determining the first gain parameter using the claimed equations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657